UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2484



FREDA J. DAY,

                                              Plaintiff - Appellant,

          versus


J.C. PENNEY COMPANY, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-96-3)


Submitted:   April 27, 2005                   Decided:   May 16, 2005


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freda J. Day, Appellant Pro Se.    Parmele Prince Calame, Megan
Tedrick, POYNER & SPRUILL, LLP, Charlotte, North Carolina; Karla
Kies Longoria, J.C. PENNEY COMPANY, INC., Plano, Texas, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Freda J. Day appeals the district court’s order granting

summary judgment to the Defendant on her Title VII claim of

employment discrimination and hostile work environment based on

race and gender.      See 42 U.S.C. §§ 2000e - 2000e-17 (2000).               We

have     reviewed   the     record   and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Day v. J.C. Penney Company, Inc., No. CA-03-96-3

(W.D.N.C. Oct. 4, 2004).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and     argument    would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                     - 2 -